Citation Nr: 1722143	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2015, the Board referred the issue of service connection for a bilateral ear disability, to include tympanic membrane dysfunction, middle ear infections, and Eustachian tube dysfunction, to the Agency of Original Jurisdiction (AOJ) for development.  As the record contains no indication that the AOJ has taken action on this issue, the Board again refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2013 VA audiology examination report, the Veteran indicated that he served full-time for one year with the Army National Guard.  A remand is necessary to obtain any outstanding service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for information regarding his service in the Army National Guard, to include the unit designation and dates of service.  Subsequently, request any outstanding service treatment records from appropriate sources.  Any records obtained should be associated with the record.

2.  Then, following any subsequent development made reasonably necessary by the obtainment of any outstanding service treatment records, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




